DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-10, 12-14, 16-18 and 20 are pending.
Claim 4, 11, 15, 19 and 21 are cancelled.


Response to Amendment
The amendment, filed 13 December 2021, is fully responsive.

Applicant’s amendments to the claims 1 and 9 have overcome each and every objections previously set forth. The objections of the claim 1 and 9 have been withdrawn.

Applicant’s amendments to the claims 9-11 have overcome each and every 112(b) rejection previously set forth. The 112(b) rejection of the claims 9-11 have been withdrawn.


Response to Arguments
Upon reconsideration of the finality of the rejection of the last Office action by Examiner, the finality of that action is withdrawn. Applicant’s arguments, with respect to the 103 rejections of claims 1-3, 5-7 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Objections
Claim 1 is objected to because of the following informalities: “the each customized component” in line 8 should read “each customized component”; “the standardized” in line 13 should read “the each standardized”; “the customized” in line 13 should read “the each customized”; “the customized” in line 14 should read “the each customized”; “standardized” in line 15 should read “each standardized”; “the each customized component of the set of customized components” in line 16 should read “the each customized component”; and “the each standardized component of the set of standardized components” in line 17 should read “the each standardized component”. Appropriate corrections are required.

Claim 2 is objected to because of the following informalities: “standardized” in line 2 should read “each standardized”; “the customized” in line 2 should read “the each customized”. Appropriate corrections are required.

Claim 3 is objected to because of the following informalities: “the descriptor” in line 1 should read “the associated descriptor”. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: “part that is” in line 3 should read “part is”. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: “supplemental part is at least one of a test equipment” in line 2 should read “supplemental customized part is a test equipment”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: “the descriptor” in line 1 should read “the associated descriptor”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “a three-dimensionally” in line 8 should read “the three-dimensionally”; “component to a” in line 8 should read “component to the”; and “which interface” in line 10 should read “the interface”. Appropriate corrections are required.

Claim 14 is objected to because of the following informalities: “the descriptor” in line 1 should read “the associated descriptor”. Appropriate correction is required.

Claim 16 is objected to because of the following informalities: “a standardized” in line 2 should read “the each standardized”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chapoy (US 2017/0212277 A1), in view of Tanaka et al. (US 2001/0008314 A1), hereinafter ‘Tanaka’, further in view of Porter et al. (US 2018/0207863 A1), hereinafter ‘Porter’, further in view of CLAMP et al. (US 2015/0129437 A1), hereinafter ‘Clamp’.
	
Regarding claim 1, Chapoy teaches:
An assembly line, comprising: (Chapoy: [0010] “In one embodiment that has been found to achieve the best results, the method is comprised of the following steps:” [0011] “a) At least one blank is produced using double sided molding.  Such blank may be a contact lens, IOL, in-lays, on-lays or other lens types.  Such lens types are collectively referred to as "ophthalmic lenses".  This classification has been expanded in recent years as the technology has evolved and new types of lenses have been derived for refractive correction.  In the present invention, there is at least one SKU's to be molded of such blanks.  This at least one SKU may be related to gross features such as different base curves, materials or diameters.”; [0012] “b) The at least one blank is loaded into a magazine for presentation to a 3-D printer.”; [0013] “c) A SKU may be printed [The combination of production equipment for molding and the 3-D printers read on “An assembly line”.] 
a standardized production portion of the assembly line, …to produce a set of standardized components, each standardized component of the set of standardized components being substantially identical to one another; and (Chapoy: [0011] “a) At least one blank is produced using double sided molding.  Such blank may be a contact lens, IOL, in-lays, on-lays or other lens types.  Such lens types are collectively referred to as "ophthalmic lenses".  This classification has been expanded in recent years as the technology has evolved and new types of lenses have been derived for refractive correction.  In the present invention, there is at least one SKU's to be molded of such blanks.  This at least one SKU may be related to gross features such as different base curves, materials or diameters.”; [0015] “The present invention combines the efficiency of mass molding and 3 dimensional printer technology by providing for mass blanks (i.e., the major portion of the final lens mass) to be produced using the molding process and for optical features, essentially a tweaking of the blank by adding optical power to the surface of the blank, to be added using the 3 dimensional printer.”) [The molding process reads on “a standard production portion”, and any of the mass blanks read on “a set of standardized components”. Each blank with same gross features reads on “substantially identical to one another”.]
a customized production portion of the assembly line, the customized production portion comprising a three-dimensional printer to produce a set of customized components, (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”) [The 3D printer(s) for the SKU printing and building up the lens onto the blank reads on “a customized production portion”, and the deposited layers onto the blank lens reads on “a set of customized components”.]
each customized component of the set of customized components having a different custom option, each customized component including at least a first portion of a customized part … , (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This [The buildup of any of the final active lens reads on “each customized component” or “at least a first portion”, and any features and optical power variations reads on “a different custom option.”.]
wherein the each customized component of the set of customized components is physically coupled to a standardized component of the set of standardized components. (Chapoy: [0015] “The present invention combines the efficiency of mass molding and 3 dimensional printer technology by providing for mass blanks(i.e., the major portion of the final lens mass) to be produced using the molding process and for optical features, essentially a tweaking of the blank by adding optical power to the surface of the blank, to be added using the 3 dimensional printer.  The inherent efficiency of the molding process therefore is fully [The buildup being layered onto the blank reads on “the set of customized components is physically coupled to a standardized component”.]

Chapoy does not explicitly teach: the standardized production portion comprising a variety of machinery to produce a set of standardized components; each customized component including at least a first portion of a customized part and an associated descriptor, wherein: the standardized component comprises a packaging for the customized component and an interface feature to physically couple the customized component to the standardized component.
Tanaka teaches:
the standardized production portion comprising a variety of machinery to produce a set of standardized components. (Tanaka: [0033] “Referring first to FIGS. 1A and 1B, there is shown a mold assembly for forming an ophthalmic lens or a lens blank, which mold assembly is constructed according to one embodiment of the present invention.  The mold assembly shown FIGS. 1A and 1B consists of a first mold in the form of a male mold 2 and a second mold in the form of a female mold 4.”; [0058] “Initially, a polymeric material 56 which gives a polymer of the intended contact lens is supplied from a suitable supply device 54 into the recessed portion 14 of the female mold 4, as shown in FIG. 5A.”; [0059] “The polymeric material 56 which fills the mold cavity (6) is polymerized according to a known thermal-polymerization method, by exposure to heat emitted from a heater 58, as shown in FIG. 5C, for molding the intended contact lens.”) [The male mold, the female mold, the supply device and the heater used to mold the lens blanks read on “comprising a variety of machinery to produce a set of standardized components”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chapoy and Tanaka before them, to modify lens blank molding process to use thermal polymerizing process.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve forming lens blanks at a reduced cost and increased accuracy (Tanaka: [0003] “The present invention relates to a mold assembly for forming an ophthalmic lens or a lens blank, and a method of producing the same using the mold assembly.  More particularly, the present invention is concerned with such a mold assembly which is suitably used for forming the ophthalmic lens such as a contact lens or an intraocular lens, or the lens blank from which one ophthalmic lens is produced by effecting a cutting operation on at least one of front and back surfaces of the lens blank, the mold assembly having a structure which assures a high degree of forming accuracy and which is economical to manufacture with relatively inexpensive equipment.  The present invention is also concerned with a method of forming the ophthalmic lens or lens blank using the mold assembly, at a reduced cost while assuring a high degree of configurational accuracy of the ophthalmic lens or lens blank to be obtained.”).

Chapoy and Tanaka do not explicitly teach: each customized component including at least a first portion of a customized part and an associated descriptor, wherein: the standardized component comprises a packaging for the customized component and an interface feature to physically couple the customized component to the standardized component.
Porter teaches:
each customized component including at least a first portion of a customized part and an associated descriptor. (Porter: [0168] “Optical elements such as standard lenses (e.g., intra-ocular and contact lenses for medical use) or gradient-index lenses can be manufactured (the latter using multiple materials with different refractive indices).  Surfaces with "stair step" or other artifacts can be smoothed by reflow (e.g., using surface tension or contact with a smooth mold).”; [0169] “Multi-material and/or full-color prototypes and end-use products can be produced from desirable engineering polymers such as thermoplastics and thermosets.  For example, more realistic and useful prototypes can be made of products which in full-scale manufacturing will be made from multiple parts, each with its own material properties, or made using two-shot molding or similar methods.  Benefits of producing products using fewer parts include cost reduction due to relaxed tolerances, reduced assembly labor, and reduced inventory costs.”; [0179] “The use of multiple materials and/or colors readily allows objects to incorporate many design features such as labels, logos, textures, and bitmap images.”) [The design feature reads on “an associated descriptor”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chapoy, Tanaka and Porter before them, to modify additive manufacturing of lens to incorporate labeling design features using multiple material additive manufacturing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve incorporating 

Chapoy, Tanaka and Porter do not explicitly teach: wherein: the standardized component comprises a packaging for the customized component and an interface feature to physically couple the customized component to the standardized component.
Clamp teaches: 
wherein: the standardized component comprises a packaging for the customized component and an interface feature to physically couple the customized component to the standardized component. (Clamp: [0016] “In particular, the concave cup-shaped portion of an upper package may desirably be at least partially accommodated within the concave cup-shaped portion of a lower package. More preferably the concave cup-shaped portion of the upper package is substantially accommodated in this way (e.g. at least 30% of the volume of the cup-shaped portion of the upper package is accommodated within the cup-shaped portion of the package beneath, preferably at least 40%, more preferably at least 50%). In this way, only a very small amount of aqueous liquid is required to keep a packaged contact lens hydrated. More importantly, the `dead` volume of the packaging is substantially reduced, leading to more efficient use of materials and significant reduction in cost of manufacture, storage and transport of the packages, whilst still packaging the contact lens in its desired curved form so that it is not deformed or flattened by the packaging.”) [The aqueous liquid reads on “an interface feature”, and the concave cup-shaped packaging with the aqueous liquid reads on “a packaging … to physically couple the customized component to the standardized component”.]

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve effective packaging to protect the lens, and efficient use of materials and manufacturing cost of the packaging (Clamp: [0016] “In this way, only a very small amount of aqueous liquid is required to keep a packaged contact lens hydrated. More importantly, the `dead` volume of the packaging is substantially reduced, leading to more efficient use of materials and significant reduction in cost of manufacture, storage and transport of the packages, whilst still packaging the contact lens in its desired curved form so that it is not deformed or flattened by the packaging.”).

Regarding claim 2, Chapoy, Tanaka, Porter and Clamp and Porter teach all the features of claim 1.
Chapoy further teaches:
wherein the standardized component is a production framework to secure the customized component during production. (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be [The lens blank being used as the base to build up the successive layers reads on the lens blank being “a production framework …”.]

Regarding claim 3, Chapoy, Tanaka, Porter and Clamp teach all the features of claim 1.
Porter further teaches:
wherein the descriptor includes at least one of trademark information, patent information, warranty information, a collector card, reward information or safety information. (Porter: [0168] “Optical elements such as standard lenses (e.g., intra-ocular and contact lenses for medical use) or gradient-index lenses can be manufactured (the latter using multiple materials with different refractive indices).  Surfaces with "stair step" or other artifacts can be smoothed by reflow (e.g., using surface tension or contact with a smooth mold).”; [0169] “Multi-material and/or full-color prototypes and end-use products can be produced from desirable engineering polymers such as thermoplastics and thermosets.  For example, more realistic and useful prototypes can be made of products which in full-scale manufacturing will be made from multiple parts, each with its own material properties, or made using two-shot molding or similar methods.  Benefits of producing products using fewer parts include cost reduction due to relaxed tolerances, reduced assembly labor, and reduced inventory costs.”; [0179] “The use of multiple materials and/or colors readily allows objects to incorporate many design features such as labels, logos, textures, and bitmap images.”) [The logo reads on “trademark information”.]


Regarding claim 5, Chapoy, Tanaka, Porter and Clamp teach all the features of claim 1.
Chapoy further teaches:
wherein at least a second portion of the customized part that is similar to a second portion of another customized part. (Chapoy: [0016] “In yet another embodiment, an aspheric lens for use with presbyopia is constructed similarly but with optical power varying continuously along any radius from the center point to the periphery.”)

Regarding claim 6, Chapoy, Tanaka, Porter and Clamp teach all the features of claim 1.
Clamp further teaches:
wherein the packaging includes at least one fitting for automation in at least one of production, shipping and finishing. (Clamp: [0007] “In a preferred embodiment however adjacent members of the stack are joined by a mechanical fit which forms a seal between adjacent packages without the need for an adhesive. For example, adjacent packages may clip together via a snap fit closure. If desired, an intervening sealing member may be provided around concave and/or peripheral portions of the packages, such as a rubber or silicone gasket or O-ring, although such is preferably avoided.”)
The motivation to combine Chapoy, Tanaka, Porter and Clamp, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 7, Chapoy, Tanaka, Porter and Clamp teach all the features of claim 1.

wherein at least one customized component of the set of customized components includes a supplemental customized part associated with the at least one customized component or the standardized component. (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”; [0016] “Step d above involves building up a lens onto the blank by depositing successive layers using 3-Dimensional Printing.  In one embodiment, a simple spherical contact lens for correcting myopia is created as a concave bowl structure onto the blank created by the molding process.  There is constant lens power across any radius independent of angle.  In another embodiment, a toric lens for correcting astigmatism can be constructed by building up the blank in a similar manner such that there is constant lens power along any radius, but that power map has the added feature/ complication of being angularly dependent.  In yet another embodiment, an aspheric lens for use with presbyopia is constructed similarly but with optical power varying continuously along any radius from the center point to the periphery.  Additional variations and constructs can be created by depositing a colored cosmetic layer with or without a topcoat to smooth out the bumps resulting from the cosmetic pattern.  Each color can be dosed [The colored cosmetic layer reads on “a supplemental customized part.”.]

Regarding claim 16, Chapoy, Tanaka, Porter and Clamp teach all the features of claim 1.
Porter further teaches:
wherein the associated descriptor is physically coupled to a standardized component. (Porter: [0168] “Optical elements such as standard lenses (e.g., intra-ocular and contact lenses for medical use) or gradient-index lenses can be manufactured (the latter using multiple materials with different refractive indices).  Surfaces with "stair step" or other artifacts can be smoothed by reflow (e.g., using surface tension or contact with a smooth mold).”; [0169] “Multi-material and/or full-color prototypes and end-use products can be produced from desirable engineering polymers such as thermoplastics and thermosets.  For example, more realistic and useful prototypes can be made of products which in full-scale manufacturing will be made from multiple parts, each with its own material properties, or made using two-shot molding or similar methods.  Benefits of producing products using fewer parts include cost reduction due to relaxed tolerances, reduced assembly labor, and reduced inventory costs.”; [0179] “The use of multiple materials and/or colors readily allows objects to incorporate many design features such as labels, logos, textures, and bitmap images.”)
The motivation to combine Chapoy, Tanaka, Porter and Clamp, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.


Allowable Subject Matter
Claims 9-10 are allowed with objections to claim 10 for minor informalities (see Claim Objections section above).
Claims 12-14 are allowed with objections for minor informalities (see Claim Objections section above).
Claims 17-18 are allowed.
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W CHOI/            Examiner, Art Unit 2116